By the Court, Lacy J. The main points relied on are that the court excluded proper evidence from going to the jury, and also refused to grant a new trial on newly discovered testimony. The plaintiff established his case to the satisfaction of the jury, by proving that he presented the account against the defendant, who admitted the charges were correct; but alleged that Antoine Baraque was to pay for his board and lodging. The memorandum of Baraque is as follows. “That he will become paymaster to the plaintiff for the board of the defendant so long as he should remain there on his business.” The court properly excluded this evidence. It does not appear that Mason ever saw this memorandum, or heard of its contents, (and whatever might be the effect of the guaranty, if it had come to Mason’s knowledge between him and Baraque) it was surely not competent proof to be heard on the trial between the present parties. Standing as it did, it could not prove or tend to prove that Mason gave credit to Baraque for board, or looked to him unconditionally for payment. The defendant offered to prove that he did business for Mason and Baraque, and that during the time, Baraque furnished the rooms and provisions. This testimony was also properly rejected. The defendant may have done business for Mason and Baraque, but that would not necessarily discharge him from the payment of his board and lodging, or charge Baraque with it. Again, Baraque may have furnished the rooms and provision, but that did not show that they were given free of cost, or that they were not given or charged to Mason. The newly discovered evidence as set forth in the defendant’s affidavit, did not warrant a new trial. In looking to the proof, it is very ■questionable whether the defendant has even shown due diligence in endeavoring to procure the testimony before the trial, or whether if it were had, it would produce a different result. Be that as it may, it is certain that the evidence is cumulative of testimony heard on the trial. It consists in the declarations or confessions of Mason in looking to Baraque for pay, and this fact was directly putin issue on the trial, by several witnesses speaking on the subject. The newly discovered evidence being shown to be cumulative, does not authorize a new trial. And so all the authorities laid down the doctrine; and the point has been repeatedly so adjudged by this court, in a number of eases. There is no error in the opinion of the court below on this point. Judgment affirmed.